IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                September 15, 2008
                                No. 07-51003
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JOSHUA NEHEMIAH REYNA, also known as Joshua Nemiah Reyna

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 6:05-CR-220-ALL


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
      Joshua Nehemiah Reyna appeals the mandatory consecutive 60-month
and 300-month sentences imposed following his guilty-plea convictions for
possession of a firearm during a drug-trafficking offense. Reyna argues that the
sentences are cruel and unusual in violation of the Eighth Amendment because
they are grossly disproportionate to the severity of the offenses committed.
      Because Reyna failed to object on this ground in the district court, review



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-51003

is for plain error. See United States v. Howard, 220 F.3d 645, 647 (5th Cir.
2000). In comparison to the life sentence imposed in Rummel v. Estelle, 445 U.S.
263 (1980), on a non-violent criminal pursuant to a recidivist statute, and the 30-
year sentence imposed in United States v. Gonzales, 121 F.3d 928, 943-44 (5th
Cir. 1997), on a non-habitual offender convicted of using or carrying a firearm
during a drug-trafficking offense, the sentences imposed on Reyna are not
grossly disproportionate to his offenses.      See Gonzales, 121 F.3d at 943;
McGruder v. Puckett, 954 F.2d 313, 316 (5th Cir. 1992).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2